Title: To George Washington from Benedict Calvert, 4 November 1779
From: Calvert, Benedict
To: Washington, George


        
          Dear Sir
          Mount Airy Novr 4th 1779
        
        I have taken the Liberty to Inclose you a Letter for Sr Robert Eden in which we Inclosed one for the Lords of the Treasury which I have left open for your perusal. You will see upon the reading of them, the necessity I was under of writing, acquainting them, with the final Settlement of an Affair, in which, I was considerably concerned and at the same time to apprise them of Bills of Exchange drawn on them. As I have been carefull of saying nothing in those Letters but was absolutely necessary to explain the motives for agreeing to the Settlement, hope they will meet with your Excellencys approbation, and if you have no exceptions must beg you will be so kind as to put your Seal on Sr Roberts Letter and send it by the first flag or to the English Lines. I must beg your Excuse for this, as nothing but the necessity of a Speedy conveyance of the Inclosed, would have induced me to have given you this trouble and I am Dear Sir Your Excellency Most Obedt & Obliged Servt
        
          Benedt Calvert
        
      